Opinion issued May 2, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00982-CV
                             ———————————
                  IN RE MICHAEL GRABOWSKI II, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Michael Grabowski II, has filed a petition for writ of mandamus,

challenging the trial court’s order disqualifying Lorri Meraz Grabowski from

representing relator in the trial court proceeding.1




1
      The underlying case is In the Interest of V.A.G., a Child, Cause No. 16-FD-2689, in
      the County Court at Law No. 1 of Galveston County, Texas, the Honorable John
      Grady presiding.
      On March 5, 2019, the Clerk of this Court notified relator that because it

appeared that the trial court had signed a final order in the underlying proceeding,

rendering this original proceeding moot, the Court may dismiss the petition unless

relator filed a response demonstrating that the proceeding was not moot and the

Court has jurisdiction over the proceeding. Cf. TEX. R. APP. P. 42.3. Relator has not

responded.

      Accordingly, we dismiss the petition for writ of mandamus as moot. See In re

Best Transp. Serv., Inc., No. 01-13-00959-CV, 2014 WL 689661, at *1 (Tex. App.—

Houston [1st Dist.] Feb. 20, 2014, orig. proceeding) (mem. op.) (dismissing

mandamus petition as moot when trial court had signed final judgment); see also In

re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes

moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings, including the appeal.”).

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                         2